PER CURIAM.
We affirm Appellant’s conviction of first-degree murder. We find no error in the trial court’s denial of Appellant’s request for a special jury instruction on the crime of manslaughter by unnecessary killing to prevent an unlawful act. See § 782.11, Fla. Stat. (1997). The standard jury instructions on self-defense given here adequately covered an unnecessary killing under a claim of self-defense. See State v. Carrizales, 356 So.2d 274 (Fla.1978). A special instruction on unnecessary killing should be given only where a victim was attempting to commit a felony or other unlawful act independent of an unlawful act directed solely at the defendant. Cf. State v. Kadet, 455 So.2d 389 (Fla. 5th DCA 1984). As to the other issue raised, we find any error harmless.
STONE, C.J., and FARMER and GROSS, JJ., concur.